Citation Nr: 1309881	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  06-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic low back pain disability.

2.  Entitlement to an effective date earlier than January [redacted], 2011 for additional compensation for a dependent spouse, K.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, and from an August 2011 determination letter of the Waco, Texas RO.  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On January 10, 2013, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to an initial rating in excess of 10 percent for a chronic low back pain disability.

2.  The Veteran obtained a Mexican marriage license to K. on January 23, 2010.

3.  The Veteran married K. on January [redacted], 2011 in Texas.

4.  The earliest date upon which VA received notification of the Veteran's marriage to K. was in March 2011.

5.  The earliest date upon which VA received evidence supporting the Veteran's notification of marriage to K. was in May 2011, within one year of the January 2011 marriage.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an initial rating in excess of 10 percent for a chronic low back pain disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for an effective date earlier than January [redacted], 2011 for the addition of the Veteran's spouse, K., to VA compensation as a dependent have not been met. 38 C.F.R. § 401(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at a January 2013 Board hearing, indicated that it was his intent to withdraw the appeal for entitlement to an initial rating in excess of 10 percent for chronic low back pain disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002). (See Board hearing transcript, page 2.)  Thus, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review that issue.

Adjudicated claim

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This case, however, is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In the present claim, the outcome is dependent on the evidence received by VA within one year of the Veteran's January 2010 or January 2011 marriage.  Thus, the Veteran cannot be prejudiced by any failure to provide him with VCAA notice of the laws and regulations governing effective dates. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Legal Criteria

An award of additional compensation for dependents is payable from the effective date of the rating establishing entitlement to a qualifying evaluation, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected disability rating are eligible for additional compensation for a spouse, child or dependent parents. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date for additional compensation for dependents is the latest of the date of claim (defined as, in order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request), the date dependency arises, the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action, or the date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b).

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date. 38 C.F.R. § 3.31.

Analysis

Initially, the Board notes that the Veteran met the qualifying disability rating for entitlement to additional compensation for a spouse on August 14, 2004, as that is the date entitlement to a 50 percent rating for a service-connected disability was awarded. 

In a VA Form 21-686c, received by VA in September 2005, the Veteran reported that he married his spouse, A., in September 2002.  

In correspondence dated in July 2008, VA notified the Veteran that VA was paying him as a Veteran with six dependents (a spouse and five children).  VA notified the Veteran that he should let it know "right away if there is any change in the status of your dependents.  Changes include gain or loss of any dependent because of marriage, divorce, death or birth."

In a statement dated on February 11, 2010, the Veteran requested that his son (K.C.) be added as a dependent.  He also requested that VA "remove [A.] as my dependent spouse effective today.  I am also requesting that your facility add [K.C.] as my new dependent child.  I am enclosing a copy of his birth certificate and social security card.  I understand I must provide a copy of the Divorce Decree as soon as possible.  I understand that when [A.] is removed my benefit payment will be reduced."  The Veteran did not indicate that he had married K.  To the contrary, he indicated that he would have a reduction in payment due to the removal of a spouse.   

A March 22, 2010 VA Form 21-0820 (Report of General Information) reflects that a VA employee contacted the Veteran to determine the exact date and place of his divorce from [A.].  The report reflects that the Veteran stated that he was not sure of the exact date of his divorce, but he "knew" that it was in 2010 and he was "pretty sure it was January."  The report is negative for any mention that the Veteran had married K.

VA correspondence to the Veteran, dated in April 2010, reflects that the VA had removed the Veteran's ex-spouse [A.] from his award, effective January 2010, the month and year in which he stated that they were divorced.  The correspondence also informed the Veteran that he was to let VA know "right away if there is any change in the status of your dependents."

In March 2011, VA received a VA Form 21-686c in which the Veteran reported that he had married K. on January [redacted], 2011.  He requested that she be added to his award as a dependent.  This is the earliest indication of record, other than the Veteran's subsequent statements, that the Veteran notified VA that he had married K.

In May 2011, the Veteran submitted a VA 21-4138, in which he stated "I submitted a claim to add my second wife onto my award.  My wife, [K.] has no prior marriages.  My previous marriage ended in 2010 and should be of record.  Please add [K.] to my award.  

In May 2011 correspondence, VA informed the Veteran that he did not provide a complete history of his spouse's previous marriages, or of his previous marriages.  He was informed to fill out an enclosed VA Form 21-686c and provide a social security number for his spouse.  He was also informed to contact the Social Security Administration for more information about getting a social security number.  

In May 2011, the Veteran submitted a VA Form 21-686c, in which he listed his divorce from A.  He stated that they were divorced in New York, NY on May [redacted], 2010.  He requested that his new spouse be added as a dependent.  Three days later, VA received a copy of the Veteran's judgment of divorce from A.  It was dated March [redacted], 2009.  

USCIS Office records reflect that on May 6, 2011, an application was made to register K. as a permanent residence and/or alien relative.  

VA correspondence dated in August 2011 reflects that the Veteran's spouse, K., was added to his award effective January [redacted], 2011, the date on which they were married.  The correspondence also stated that in VA's previous letter, VA had incorrectly notified the Veteran that he needed to provide a social security number for K; however, as she had not been issued a social security number, one was not required at the time. 

In a statement dated in August 2011, the Veteran stated that in reference to his marriage to K.,"I initially came into the El Paso VA office to inquire about adding my spouse as a dependent back in 2010.  I was told by a VA employee that my marriage was not valid, since I married out side the U.S.  So since I was given that information I waited until I could bring my spouse to the U.S. and we re-married on January [redacted], 2011, only to be told my first marriage was valid.  I want to ask if the  VA will take this information into consideration and adjust my award and add my spouse to the correct date.  Please see the attached marriage licenses."

Associated with the Veteran's statement was a document which is purported to be a Mexican marriage license.  The certificate is not translated into English; however, the Board finds that the Veteran has not been prejudiced by this lack of translation, as the Board will accept the Veteran's assertion that it is a marriage license.  It reflects a registration date of January 23, 2010 between the Veteran and K.  Also associated with the statement was a marriage license from Texas that indicated a marriage date of January [redacted], 2011 between the Veteran and K.

In an October 2011 statement, the Veteran again asserted that he was initially told by a VA benefits counselor that his marriage to K. was not valid because she was not a U.S. citizen and did not have a social security number.  He further reported that he was told that he had to be married in the U.S. in order to have K. added to his award.  

The Veteran testified at the January 2013 Board hearing that he did not submit a form when he initially spoke to someone in 2010 about adding K. as his dependent.  He reported that the discussion was "just like information type of thing" and that he showed his Mexican marriage certificate to the person with whom he spoke. (See Board hearing transcript page 6.) 

As noted above, the effective date for additional compensation for the Veteran's spouse, K., is the latest of the following dates: 

1. The date of the claim, which is listed in the order of applicability as 
a. The date of veteran's marriage if the evidence of the event is received within 1 year of the event; otherwise, 
b.  The date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request), 

2. the date dependency arises, 

3. the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action, or the date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b)

The Veteran obtained a marriage license to K. in Mexico in January 2010.  The date on which notice was received by VA of the dependent's existence was in March 2011, when the Veteran informed VA of the marriage.  Evidence of the marriage was not received until August 2011, when the Veteran submitted his marriage license.  The dependency arose in January 2010 (the date of the marriage).  The effective date of the qualifying disability rating was in August 2004.  Thus, the latest of the above dates is in March 2011 (the date on which notice is received of the dependent's existence with evidence having been received in August 2011, within one year of VA's request).  Therefore, March 2011 would normally be the date of the claim, and the effective date of the addition of K. as a dependent. 

A unique twist to the Veteran's claim is that he remarried K. on January [redacted], 2011.  In August 2011, within one year of the date of the January 2011 marriage, the Veteran provided VA with evidence of such marriage.  Thus, pursuant to 38 C.F.R. § 3.401, the date of the claim is January [redacted], 2011.  

The Board has considered the Veteran's contention that he was incorrectly provided information by VA with regard to adding K. as a dependent.  The Board finds that there is no credible evidence of such.  The Veteran is competent to provide a statement as to what he believes that he was told; however, the Board finds that he is less than credible.  In two statements in 2010, the Veteran informed VA that he divorced his first wife in January 2010.  He also provided a divorce date of May 2010.  The Veteran's divorce judgment reflects that he actually divorced his first wife in March 2009; thus, the Veteran's credibility with regard to his dependents, and the right to obtain additional compensation for them, is questionable.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

In addition, in February 2010, the Veteran requested that [A.] be removed as his dependent spouse effective February 11, 2010.  This is inconsistent with the Veteran's claim that he had informed VA that he was married to K. in January 2010.  If the Veteran had informed VA that he had married K in January 2010, it would not be reasonable for him to subsequently ask that he be paid compensation for A, as a dependent spouse, through February 10, 2010.  

The Board also notes that there is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.  United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15 (1926), Ashley v. Derwinski, 2 Vet. App. 307 (1992), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Thus, there is a rebuttable presumption that VA properly discharged its official duties by properly providing the correct information to the Veteran.  The Veteran's statements, alone, are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.
Even if VA had given the Veteran incorrect information, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  The regulation in this case specifically provides for an effective date.  Although the appellant may have received erroneous advice from a VA employee, or veterans benefits counselor at the RO, he is not entitled to an earlier effective date based on estoppel.  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994); Walker v. Brown, 8 Vet. App. 356, 359 (1995). 

In sum, the Board finds that the appropriate effective date for the addition of K. as a dependent spouse is January [redacted], 2011, and no earlier.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER


The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for chronic low back pain disability is dismissed.

Entitlement to an effective date earlier than January [redacted], 2011 for additional compensation of a dependent spouse, K., is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


